ACCEPTED
                                                                                                                                                         03-13-00370-CV
                                                                                                                                                                 5361915
                                                                                                                                              THIRD COURT OF APPEALS
                                                                                                                                                         AUSTIN, TEXAS
                                                                                                                                                    5/20/2015 2:44:43 PM
                                                                                                                                                       JEFFREY D. KYLE
                                                                                                                                                                  CLERK




                                                                                                                         RECEIVED IN
                                                                                                                    3rd COURT OF APPEALS
                                                                                                                        AUSTIN, TEXAS
                                                                                                                    5/20/2015 2:44:43 PM
                                                                                                                      JEFFREY D. KYLE
May 20, 2015                                                                                                                Clerk

Jeffery D. Kyle, Clerk
COURT OF APPEALS
THIRD DISTRICT OF TEXAS
P.O. BOX 12547, Austin, Texas 78711-2547

Re:   Cause No. 03-13-00370-CV; The State Board for Educator Certification, et al. v.
      Erasmo Montalvo; In the Court of Appeals for the Third District of Texas at Austin

Dear Mr. Kyle:

Please be advised that the undersigned counsel will be on vacation and out of town or
unavailable from Wednesday, July 15th through and including Wednesday, July 22 nd,
2015. I respectfully request that no hearings or deadlines be scheduled during that period.

Thank you for your attention, and please advise if you have any questions.


Very truly yours,
/s/ Ellen Sameth
Ellen Sameth
Assistant Attorney General
Administrative Law Division
Telephone: (512) 936-1838
Facsimile: (512) 474-1062

cc:   Mark W. Robinett                                                                      Via: Electronic Service
      BRIM, ARNETT, ROBINETT,
      CONNERS & MCCORMICK, P.C.
      2525 Wallingwood Drive, Bldg. 14
      Austin, Texas 78746
      E-mail: mrobinett@brimarnett.com




        P os t Of fic e B ox 12548 , Aust in , Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt o r n eygen era l. go v